 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purpose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a)(3) of the Act,as amended.WE WILL, upon request, bargain collectively with the above-named labororganization as the exclusive bargaining representative of all employees inthe following unit with respect to rates of pay, wages, hours of employment,and other conditions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement. The bargaining unit is:All employees of our warehouse in Lancaster, Pennsylvania, excludingoffice clerical personnel and supervisors as defined in the Act.WE WILL offer to Richard Dommel and, upon application, to John Gebhard,David Dinkel, Robert Kloeffer, and Carl Kudia immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges.WE WILL make Dommel whole for any loss of pay he may have sufferedas a result of the discrimination against him and will make Gebhard, Dinkel,Kloeffer, and Kudia whole for any loss of pay they have suffered or may sufferas a result of our refusal to reinstate them upon such application.All our employees are free to become, remain, or refrain from becoming orremaining, members of any labor organization, except to the extent that this rightmay be affected by a lawful agreement requiring membership in a labor organiza-tion as a condition of employment.ALLEGHENYPEPSI-COLA BOTTLING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Hayes ExpressandAlfonso A. Guarino and Thomas Monte-leoneandLocal 560, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Inde-pendent,and Local 102, International Ladies Garment Workers.Union of America,AFL-CIO,Parties to the ContractsLocal 102, International Ladies Garment Workers Union ofAmerica, AFL-CIOandThomas MonteleoneandHayes Ex-press, Party to the Contract.Cases Nos. 393-CA-467, 22-CA-606, 22-CA-511, and 22-CB-265.1November 17, 1961DECISION AND ORDEROn February 21, 1961, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-1 Case No 22-CB-264, In which Local 560, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Independent, was named as Respond-ent, was originally consolidated with the instant casesHowever, before the instant hear-ing opened, Local 560 entered into a settlement agreement, and the Trial Examinersevered Case No. 22-CB-264 upon motion of the General Counsel.134 NLRB No. 42. HAYES EXPRESS409from and take certain affirmative action, as set forth in the Inter-mediate Report attached hereto.Thereafter, the Respondent Union,hereinafter called Local 102, filed exceptions to the IntermediateReport, together with a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additionsand modifications.The Trial Examiner's FindingsThe Trial Examiner found that the Company (1) violated Section8 (a) (3) and (1) of the Act by laying off and constructively discharg-ing Alfonso Guarino, and by constructively discharging Monteleoneand Joseph Toronto; (2) violated Section 8(a) (3) and (1) of the Actby paying higher wages for the same work to members of Local 560than to other employees; (3) violated Section 8(a) (2) of the Act byexerting various pressures upon its employees to join Local 102; and(4) violated Section 8(a) (1), (2), and (3) of the Act by maintainingin effect an unlawful union-security agreement with Local 102.Asto Local 102, the Trial Examiner found that, by maintaining the fore-going agreement in- effect, it violated Section 8(b) (1) (A) and (2)of the Act.As the Company has filed no exceptions, we adopt theTrial Examiner's findings and recommendations as to it, but onlyinsofar as they are not inconsistent with the disposition hereinaftermade of Local 102's exceptions.The Contract IssueLocal 102 excepts to the Trial Examiner's finding that its contractwith the Company contained an unlawful union-security clause.Wefind merit in this exception.Since about 1932 Local 102 has bargained with the Companythrough an employer association,2 and during that period negotiateda series of associationwide contracts, covering,inter alia,the Com-pany's employees.About 1950, the Company began to negotiate withLocal 560 and has executed with it a series of contracts covering itsemployees in a separate, single-employer unit.The last such contractwas signed on September 1, 1958, for a term of 2 years. This contractcontained a union-shop clause, valid on its face, and purported toapply to all the Company's drivers and helpers.However, on July 2,Garment Truckmen Association of New Jersey,hereinafter called the Association. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD1959, the Association, on behalf of the Company, negotiated a contractwith Local 102, effective to February 28, 1961, which also containeda union-shop clause, valid on its face, and purported to cover all theCompany's drivers and helpers.On August 3, 1959, the initial charge in this case was served uponthe Company. In March 1960 charges were served upon Local 560 3and Local 102, alleging the illegality of both the foregoing contracts.The Trial Examiner found that the fact that both contracts cov-ered the same unit rendered the unit 'inappropriate for collective-bargaining purposes, and that since, under the proviso to Section8(a) (3) of the Act, a union-security contract is lawful only if itcovers employees in an appropriate unit, Local 102's contract wasunlawful.He accordingly found that, by maintaining their contractin effect, Local 102 and the Company violated Section 8(b) (1) (A)and (2) and 8(a) (1), (2), and (3) of the Act, respectively.Citing theBryan Manufacturingcase,4 Local 102 contends that theBoard is barred by Section 10 (b) of the Act from invalidating its con-tract, as that contract is valid on its face.However, while this con-tract was executed more than 6 months before the service of the chargeupon Local 102, the initial charge against the Company was servedupon it within the 6-month period of limitations fixed by Section10 (b).1Accordingly, although we agree with Local 102 that we arebarred by theBryancase from finding any violation byitwith respectto the 1959 contract, we are not similarly barred with respect to theCompany.Turning to the validity of the Company's action, we donot agree with the Trial Examiner that the mere coexistence of twoconflicting contracts covering the same unit rendered the unit inap-propriate.While this circumstance may raise some question as towhich Union is the majority representative, there is no affirmativeproof here that Local 102 did not in July 1959 represent a majorityof the employees in the multiemployer unit covered by its 1959 con-tract.'Moreover, in view of the long history of bargaining here on anassociationwide basis, which antedated by about a score of years theseparate bargaining with Local 560, we find that the associationwideunit is appropriate.We find therefore that Local 102's contract was lawful, and we willmodify the Trial Examiner's Recommended Order accordingly.3 Local 5G0 subsequently entered into a settlement agreement4Local Lodge No 1424,International Association of Machinists,AFL-CIO; et al-(Bryan ManufacturingCo ) v N.L R B.,362 U S 4115Although this charge specified only the discriminatory discharge of an employee, it wassufficient to support the allegations of the instant complaint that Local 102's union-security clause was illegalSeeTriboio Carting Corporation,117 NLRB 775.OThe burden of proof on this issue was necessarily on the General CounselThe onlyevidence in the record is that members of Local 102 did not constitute a majority of theCompany's employees in October 1959However,this is insufficient to disprove Local102'smajority status in the associationwide unit or Its majority status at the time ofthe execution of the 1959 contract. HAYES EXPRESS411The Wage IssueThe Trial Examiner found that the Company violated Section8(a) (3) and (1) of the Act by paying higher wage rates to its em-ployees who were members of Local 560 than to those who were eithermembers of Local 102 or of neither union. Thus the rate range formembers of Local 560 was, as prescribed by Local 560's contract, from$89.72 per week for helpers to $107 per week for trailer drivers, whilethe corresponding range for members of Local 102 was from $75 perweek to $83.50.The range for nonunion employees was from $78.90to $90.We agree that the maintenance of such a discriminatory dif-ferential in rates for employees in the same bargaining unit perform-ing the same work was unlawful,' and we shall order the Company tocease and desist from such conduct in the future.'ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Hayes Express,Lodi, New Jersey, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in Local 560, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Independent, or any other labor organization of its employees, bydiscrimininating with regard to wages or other terms or conditions ofemployment of any of its employees because of their nonmembershipin such organization.(b)Threatening employees with loss of work, or discharging them,for attempting to join Local 560.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as author-ized by Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :' Gaynor News Company, Inc v N L B B ,347 U S. 178We do not consider it appropriate in the unusual circumstances of this case to adoptthe Trial Examiner's recommendation that the Company be required to reimburse em-ployees for past wage differentials 412DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer Joseph Toronto and Thomas Monteleone immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rights or privileges.(b)Make whole Alfonso Guarino, from July 29,1959, until May 26,1960, and Thomas Monteleone and Joseph Toronto from October 2,1969, until the date of an offer of reinstatement, for any loss of paysuffered byreason ofthe discrimination against them, by payment toeach of a sum of money equal to that which he would have earned aswages, less his net earnings during such period, and less any settle-ment payments in thecaseof Alfonso Guarino, such loss of pay to becomputed in the manner specified in the section of the Intermediate.Report entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents,for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessaryto an analysisof the amounts of backpaydue.(d)Post at its office and place of business at Lodi, New Jersey,copies of the notice attached hereto marked "Appendix A." 9 Copiesof said notice, to be furnished by the Regional Director for theTwenty-second Region, shall, after being duly signed by an official rep-resentative of Respondent Hayes, be posted immediately upon theirreceipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken byRespondent Hayes to insure that thesenotices arenot altered, defaced,or covered by any other material.(e)Notify the Regional Director for the Twenty-second Region, inwriting, within 10 days from the date of this Decision and Order,what steps have been taken to comply herewith.It is hereby further ordered that the complaint be dismissed inso-far as it alleges any violations by Local 102, and insofar as it allegesany violations by Respondent Hayes not found herein.MEMBER RODGERS concurring : I concur in the result.MEMBERSLEEDOM and FANNING took no part in the considerationof the above Decision and Order.9 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that : HAYES EXPRESS413WE WILL NOT encourage membership in Local 560, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Independent, by discriminating against non-members of that organization with respect to wages or otherterms of employment.WE WILL NOT threaten to discharge, or discharge, any employeefor attempting to join the aforesaid labor organization.WE WILL NOT in any other manner interfere with our employees'rights to join or not join any labor organization, except to theextend this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the Act.WE WILL offer to Thomas Monteleone and Joseph Toronto im-mediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to any seniority or otherrights and privileges previously enjoyed, and we Will make themand Alfonso Guarino (he does not desire reinstatement) wholefor any loss of earnings they may have suffered as a result of thediscrimination against them.All our employees are free to become, to remain, or to refrain frombecoming or remaining, members of any labor organization, exceptto the extent that this right may be affected by an agreement in con-formity with Section 8 (a) (3) of, the Act, as amended.HAYESExPREss,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding began with the filing of five chargesby twoindividuals,Alfonso A.Guarino, herein called Gaurino,and Thomas Monteleone,herein called Monteleone.Guarino filed the first charge against Hayes Express, herein called Hayes, in CaseNo. 22-CA-467on August 3, 1959, amendedAugust 24,and September 21, 1959.Monteleone filed the second charge against Hayes in CaseNo. 22-CA-511 onOctober 13, 1959,amended on March 11,1960.Also on March 11, 1960, Monte-leone filed the charge inCase No. 22-CB-264 against Local 560,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,Independent,herein called Local 560;and on the same day filed a charge in CaseNo. 22-CB-265 againstLocal 102,InternationalLadiesGarmentWorkers ofAmerica,AFL-CIO,herein called Local 102.Guarino filed the last charge inCase No.22-CA-606 against Hayes on March 14, 1960. Pursuant to an order con-solidating the cases, the proceeding, with all parties represented, was heard beforethe duly designated Trial Examiner in Newark,New Jersey,on May24, 25,26, and27, and June 3, and 8,1960, on complaint of the General Counsel and answer ofHayes, Local 560,and Local 102.1'Although the hearing was scheduled to commence on May 23,that day was devotedto settlement discussions between the General Counsel and the various parties.As aresult of these discussions,Local 560 and the General Counsel, with Hayes participating 414DECISIONSOF NATIONALLABOR RELATIONS BOARDThe main issues involved are whether two persons were discharged because ofattempts to join Local 560; whether they were subsequently refused work becauseof filing charges; whether Hayes discriminated against its employees because of theirmembership or nonmembership in a union; whether Hayes assisted Local 102 andblocked attempts to join Local 560; and whether the exclusive collective-bargainingagreements between Hayes and Local 102 and Hayes and Local 560, containingunion-security clauses, cover the same unit of employees and hence the Local 102contract is illegal.Sections of the Act alleged to be violated are 8(a) (1), (2), (3),and (4) and8(b)(1)(A) and (2).Respondents Hayes and Local 102 deny all material allegations in the complaint.All parties were represented at the hearing and accorded full participation.Briefswere filed by the General Counsel, Hayes, and Local 102 and have been carefullyconsidered.Upon these briefs, and upon ,the entire record and my observation ofthe witnesses,I hereby make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENT EMPLOYER HAYESThe parties stipulated that Hayes, a New Jersey corporation, is engaged at itsprincipal office and place of business in Lodi, New Jersey, in providing and perform-ing trucking services. In the course and conduct of its operations in the calendaryear 1959 it had gross revenue in excess of $100,000 from its interstate operationsbetween and among the States of New Jersey, New York, and other States of theUnited States. I find that Hayes is now and has been at all times material herein en-gaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDI find, as stipulatedto bythe parties,that Local 560 and Local 102 are labororganizationswithinthe meaning of Section2(5) of the Act.HI. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundJohn Garrantano, who had been known as Johnny Hayes for as long as he couldremember, had been in the trucking businesssince1922.This business started outoriginally as a partnership and eventually in July 1959 the present corporation knownas HayesExpress was formed.He is the president. In general, his business was totruck materials, which had been cut into ladies'garmentsby the manufacturer inNew York City, to New Jersey wheregarmentswere finished and returned by truckto the manufacturer in New York City. In addition he trucked miscellaneous freightand generalcommodities between New York and New Jersey and in each State. Asof October 1959, Hayes employed 20 drivers and 4 helpers.Of these 24 employees,9 were members of Local 560, 7 were members of Local 102, and 7 were not mem-bers of anyunionand the status of Jackson, Junior, is unknown and he left employ-ment shortly after Ocober 1959.At the date of the hearing, the above employees hadbeen reducedto 18.Of these,eight weremembers of Local 560, seven were mem-bers of Local 102, and three werenonunionmembers.2There is credible testimony by witnesses for the General Counsel and an admissionby John Garrantano that all of the drivers handled all the types of freight moved byHayes.Accordingly the questionwas askedof John Garrantano why there were twounions in the plant.He replied as follows:The reason I have twounionsin that barn is because a few years ago we startedto work with the United Piece Dye Works, and we couldn't get in to pick up anypiece goods from that plant because they had a group of-the entire staff oftheirs was 560 then.And the 560 men started to squawk about where does Hayescome in topick upgoodswith nonunion men. They didn't recognize 102 menin theirplant.So I had toget someof the men on the 560 staff in order to go inand get those piece goods.I started driving myselfwith 102, and I had a helper.And we were told,making deliveries, they said you have to have a union man with you.AndI went ahead andgot a unionman from the 102. And we started out that way.as a party to the contract, entered into a full settlement agreement in Case No. 22-CB-2G4and upon motion by the General Counsel this case was severed from the proceedings2 See chart attached as Appendix B hereto HAYES EXPRESS415As the witnesses for the Respondent insisted that approximately 80 percent oftheir hauling work related to the movement of garments and hence was workordinarily handled by members of Local 102, the question was asked of JohnGarrantano why so many men were needed in Local 560. His reply was a follows:Well, I don't need that many men in 560. It was at the time that I had tohave them because they would not let me pick up in certain plants.Then wewould have to send a 560 man there. If he wasn't a 560 man or if he didn'thave a button on his hat, they wouldn't even let him in to pick up. Becausethat plant, in other words, was strictly 560.That's how we happened to getthe 560 men in, in order not to lose the business. Like the United Piece DyeWorks, the drivers in the plant were all 560 men and they might have had 12, 15trucks working out of there.And they figured we were taking the businessfrom them.We were authorized by the jobber, would you pick up the goods,because you are bringing it here,. we want to cut it.That's how we started withthe 560. I had to give them a couple of men. As it went along, the morepieces we got a hold of, we had to give them more men.Mr. Reinhart is theman who said I had to give them a couple of men or they couldn't go in the mill.*****[Mr. Reinhart a 560 man] is the man who came to me and told me I had tohave 560 men in my truck. I explained to him, it goes to the dress factory, Ihave to bring it back cut.He said, "I'm sorry, you can't go into that buildingunless you have a 560 man." I said, "all right." I wasn't going to lose thebusiness.Iwas satisfied with 102.Everybody was woiking anyhow. I'vealways paid my men over the 102 scale. All 560-I always paid the men right.There is not one man getting under the State law, whatever it is. I alwayspaid them more than is coming to them .3The Contract With Local 102 4Hayes, being a member of the Garment Truckmen Association of New Jersey, Inc.,is a party to a collective-bargaining agreement with Local 102.The pertinent clauses relating to the unit and to union security are set out asfollows:Third: The parties acknowledge, consent and agree that, in conformity withthe past recognized practice and custom in the industry, the unit appropriatefor collective bargaining and for all other purposes under existing law is andshall continue to be: All chauffeurs, drivers and helpers employed by all mem-bers of the following associations: Cloak and Suit Trucking Association, Inc.;Garment Truckmen Association of New Jersey, Inc.;Associated Dress Carriersof Brooklyn & Queens, Inc ; New York and New England Dress Carriers' As-sociation, Inc.;Master Truckmen of America, Inc. and all other employersengaged in trucking ladies' garments in contractual relations with Local 102,except that with respect to the Master Truckmen of America, Inc. the unit shallinclude only those chauffeurs, drivers and helpers who are engaged in trans-porting, delivering, carting or receiving for transportation or delivery in theladies'garment industry, garments, finished or unfinished, and/or goods,cut or uncut, and/or trimmings and/or accessories used in the manufactureof ladies', infants' and children's garments and/or bundles and who are en-gaged in transporting and delivering and receiving for transportation and de-livery garments or packages containing finished garments from jobbers andmanufacturers in the ladies' garment industry to their customers or to pack-ing companies, railroads or fast freight for shipment to customers. [Emphasissupplied. ]The Association concedes that Local 102 represents all covered workersemployed by members of the Association, as well as all covered workers em-ployed in the aforementioned unit, and agrees that during the entire term ofthis agreement Local 102 shall be the sole and exclusive bargaining agent forall such workers*******Fifth:Upon compliance with the requirements of Section ^8(a)(3)(i) of theLabor Management Relations Act of 1947, as amended, or upon a change in"The above-quoted material is credited as an admission by John Garrantano and isuncontradictedby other witnesses4General Counsel'sExhibit No 3. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe law eliminating such requirements, good standing membership in Local 102shall be a condition of employment for all covered workers employed by themembers of the Association on and after the 30th day following the beginningof such employment, or the execution or the effective date of this agreement,whicheveris the later.The clause relating to slack work is:Sixteenth:When a member of the Association is unable to supply his workerswith work full time, the available work shall be divided as equally as possibleby the week... .Hayes is also a party to a collective-bargainingagreement 5with Local 560,the pertinent clauses of it being as follows:ARTICLE ISECTION 1The execution of this Agreement on the part of the Employer shall cover alltruckdrivers, helpers, ... as may be presently or hereafter represented by theUnion, engaged in the Express and General Trucking Industry . . . withinthe jurisdiction of the local Union's signatory to this agreement.SEC. 2Employees covered by this Agreement shall be construed to mean, but notlimited to,any Driver,Chauffeur,or Driver-helper operating a truck, tractor,motorcycle,passenger or horse-drawn vehicle...The term"employee" alsoincludes but is not limited to, all employees used in dock-work,switching,check-ing, dragline,stacking,loading, unloading,handling, shipping, receiving andassembling.ARTICLEII-Union SecuritySECTION 1The Employer recognizes and acknowledges that the Metropolitan New York-New Jersey Area Freight Council and the Local Union are the exclusive repre-sentatives ofallemployees covered by this Agreement for the purposes ofcollective bargaining as provided by the Natioanl Labor Relations Act.SEC. 2(a)Union membership required.Allpresent employees who are members of the Local Union on the effectivedate of this Agreement shall remain members of the Local Union in goodstanding as a condition of employment.Allpresent employees who are notmembers of the Local Union and all employees hired hereafter shall becomeand remain members in good standing of the Local Union as a condition ofemployment on and after the 31st day following the beginning of their em-ployment or on and after the 31st day following the effective date of thisAgreement,whichever is the later.[Emphasis supplied.]Work duties of the employeesThe General Counsel produced some 10 employees who testified,among otherthings, as to their work duties.Based upon this testimony and admissions madeby John Garrantano, one of which is set out below, all of the employees of Hayesworked out of a common location with each employee doing substantially the samething as each other.As an example of the testimony, employee Joseph Lascaritestified that any division of work, depending upon whether an employee was amember of Local 560 or of Local 102 was a fiction.He wasa member of Local102 and his testimony on this point is as follows:Q. Let me ask you this. The 560 men were considered as one group, isthat right?A. . . Not in our garage, not where we work.We all work altogether.But the idea is, there is a fiction6between the two unions if you want to know.I have to do 560 work.Why should I get paid for 102?John Garrantano even said the transporting of garments on hangers and goods inopen hampers could be done by members of both Unions.sMetropolitan New York-New Jersey Area Freight Councilof the EasternConferenceof Teamsters.Express andGeneral Trucking Agreement September 1, 1958, to August 31,1960,General Counsel's Exhibit No. 4.6 The recordat page111, line 18, was corrected on page 600 to read as quoted. HAYES EXPRESS417John Garrantano, in explaining the salaries of his employees, explained thathelper Fred Cannon was getting his old wages of $78.90 a week which he hadoriginally received while a member of Local 560.He made the following admis-sions:A. And ever since he dropped his union card, I never reduced his wages. Ileft it that way.Q. And you haven't raised him either?A. No.Q. He was doing 560 work, wasn't he?A. He was doing everything.Q. Everybody does nearly everything, don't they?A. That's right, there is no exceptions there.C. The pay of the employeesThe actual weekly pay of each of the employees is set forth in detail in Appendix Battached hereto. In a few instances there was conflict as to the exact pay, as willbe noted in studying the appendix, but it is unnecessary to specifically resolve thisconflict at this time. In short, the weekly pay of employees being members of Local560 was $89.72 for a helper, $97.80 for a driver, and $107 for a trailer driver.Theweekly pay, on the other hand, of employees of Local 102 ranged from the helpers'pay of $75 to the drivers' pay of $82, $82.50, or $83.50.The weekly pay ofnonunion employees ranged from the helpers' pay of $78.90 through the pay of thedriver helper of $80 to the drivers' pay of $90 and to the trailer drivers' pay ofeither $85 or $90 depending upon the credibility determination of the witnesses.Ofthe alleged discriminatees, Alphonso Guarino was paid $80 a week and ThomasMonteleone was paid $85 a week. Both of these employees were drivers and neitherwere members of a union. Thus the pay for members of Local 560 exceeded thatfor members of 102 and for nonunion employees.Also some nonunion employeeswere paid more than 102 members.Sam Garrantano testified as follows on cross-examination by the General Counsel(Sam and John Garrantano run the business) :Q.Were you willing to have Guarino join 560 at that time? [The time ofreinstatement.]A. Certainly.I didn't care what he joined or where he joined.Q.Would you have paid him $97.80 a week if he got a book at that time?A. Certainly.Q.Mr. Garantano, do all the men who obtain membership in Local 560receive raises in pay because of such membership?A. The men receive a raise in pay because they have their membership.Because they have it. It isn't a question of obtaining it.It was stipulated that after Charles Guarino, a nonunion helper, became a memberof Local 560 on August 17, 1959, his pay increased from $80 to $89 a week, thepay of a helper in Local 560.D. The case of Alfonso GuarinoThere are two parts to this case.Whether the layoff on July 29, 1959, was dueto his attempts to join Local 560, and whether he was discriminatorily denied workby virtue of a shapeup, i.e., wait outside daily to see if work was available, on andafter October 5, 1959, because of his attempts to join Local 560 as well as becausehe had filed charges before the Board.He commenced work on October 6, 1958. Shortly thereafter and over a periodof time he told John Garrantano he would like to join Local 560.He had askedMichael DeSanto, Local 560's shop steward, several times for a book and had beentold "the only way you are going to get a book, you got to get an OK from Mr,[John Garrantano]." John Garrantano told him at different times that he had triedto get him a book (membership in Local 560) but could not do so, that "the booksare closed," and that "the contract is not settled yet."Guarino even went to theunion office early in the morning of July 23, 1959, to apply for membership but wastold by Paul Ciampi, the business agent for 560, "You will have to see Mr. JohnGarrantano.You will have to get his okay in order to give you a book."On July 29, Guarino again went to the union office before work but Ciampi stillrefused him a book even though Guarino put his money on the table.When he630849-62-vol 134-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter reported for work that day, John Garrantano told him, "Of all thedrivers I have working for me, you are the only person that went up to the Unionand demanded a book.".what do you want to join 560 Local for? Theywant $137. I can get you a book for $60 from 102. Eventually I'm going to haveall 102 men here. I don't want no 560 men."He further told Guarino, "Well,there is no work for you today."Guarino left and thereafter filed the charge inCase No. 22-CA-467. After an investigation, the parties settled the case informallyon October 2, 1959, with Hayes agreeing to pay a certain sum as backpay andagreeing to reinstate Guarino.The settlement thereafter was set aside and thecomplaint in the instant case was drafted to include the matter to have been settledtherein.Guarino applied for work on the first working day after the settlement which wasMonday, October 5, 1959. John Garrantano and his son, Sam, were at the door.John Garrantano told Guarino, "We're going to start a new system at Hayes TruckingCompany.We are going to shape up." All the men went to work when they reportedthat morning except Guarino, Thomas Monteleone, Joseph Scudillo, Joseph Toronto,and James Pecoraro.Later on, Toronto, Scudillo, and Monteleone received workthat day.Guarino reported to work the next week on Tuesday the 13th.7OnOctober 13, 1959, Paul Ciami, the business agent of Local 560, came to Hayes andheld a meeting of members of Local 560.Guarino and Monteleone, although non-members, were called into the meeting.Ciampi demanded that Local 560 menshould be paid time and a half for overtime work and that Hayes should put a time-clock on the premises in order to keep track of overtime.When he stopped talking,John Garrantano went into a rage and looking directly at Guanno said, "It's all yourfault . . . even if I hire 20 lawyers I'll fight you to the end.You are not goingto tell me how to run my business. I would rather close up and close the doors.You are not going to tell me to put a clock in this place.You are the trouble man.You and Monteleone. Even if I have to take a baseball bat and bang your headstogether."Later on he added, "If I am forced to give you work, you are going toget, you and Monteleone, one day a week, the most."A complete breakdown of the hours worked and the pay received from the weeksending October 2 to December 31, 1959, for six employees, including Guarino andMonteleone, appears on the attached Appendix C.These figures were taken fromthe Company's books and were stipulated to as being accurate by the parties. Itreflects that Guarino received 1 day's work in each of the 3 weeks ending October 9through 23, 2 days' work the following week, I day's work the next, 2 days' work foreach of the 2 following weeks, 1 day's work for each of the next 3 weeks, and nowork thereafter.Guarino also credibly testified that he offered to work as ahelper but got no work.Only Monteleone fared as poorly and even he did slightlybetter than Guarino.Although John Garrantano categorically denied the above conversations he didadmit that Ciampi had told him that Guarino had been at his office looking for abook.Until July 1959 Guarino never lost a day's work because of lack of work.However he did testify that at one period of time he painted the house of John Gar-rantano after having been told that there was not much business at the plant.Guarinomaintained that there was plenty of business at the Company.I credit Guarino's testimony on material facts.He is undoubtedly a hot-headedindividual but he impressed me with having the desire to tell the truth and hisstatements of fact parallel closely those of other credited witnesses.More aboutthem appears later.The Respondent's witnesses testified that business was very bad, in fact, theytestified that over a period of years it had been very bad; that he was laid off forlack of work on July 29, 1959, that a fight engaged in between Guarino and Mon-teleone some 2 weeks before the discharge caused friction among the employees;thatGuarino had lost goods; and that he had had several accidents prior to hisdischarge.The onlyreasongiven Guarino, however, on July 29, 1959, was lack ofwork.The ingredients of the fight were a hot day on which Guarino appeared at work inBermuda shorts.This was the first time any employee had worn this article ofclothing at this plant.After several remarks by the other drivers, Guarino calledMonteleone a name and the latter knocked him down with a punch to the nose.The fight was then stopped by other employeesGuarino brought civil action againstMonteleone which, through the good offices of John Garrantano, were amicablysettled.7Although IIayesworked onOctober 12 and Monteleone was told theremay be work onthat day, Guarinohad been toldthat October12 wasa holiday and therewould be no work. HAYES EXPRESS419John Garrantano admitted in an affidavit,8 and as a witness, that although he knewGuarino was not experienced in backing in and out as a truckdriver that he neverthe-less would let him work and learn the job. That Guarino had had several accidentsand on July 22, 1959, he had received a cable from the insurance people suggestingdisciplinary action against Guarino for hitting nonmoving objects.Also that abouta month before his discharge Guarino had ripped the canvas on the truck that hedrove which cost the Company $138.Additionally, Guarino was continually leavingwithout getting a full shipment that he had signed for, and a few days before July 29he had pulled out of Waldrich Company and had dropped off a piece of goods whichthe guard there found and called to Hayes' attention. John Garrantano admitted,"I don't like to lay off a man.We haven't laid off a man in a year. I'd have keptGuarino on even with his accidents if he'd been able to get along with the men as Ifigured he'd learn to back up." Further John Garrantano admitted that he was upsetover the fact that Guarino had called in on July 28 saying that his foot was hurtand that he could not work and instead of working he had gone to the union office.With respect to slack business and the October shapeup, Respondent's witness,Neuman, business agent for Local 102, testified in effect that Hayes could not reallyafford to handle a load of as few as 700 dresses, which was the extent of Mr. Mc-Cormick's loads at that time.9 Samuel Arlow, a certified public accountant repre-senting Hayes, testified that Hayes was out of line with the averages in the entire in-dustry based upon a survey that he had made among the 36 carriers. These weremembers of the Garment Truckmen's Association of New Jersey.For example,whereas the per truck average income in the industry was $13,100, Hayes averaged$6,900, and whereas the average wages in the industry was $4,417, Hayes was paying$4,663.He testified that he had told John Garrantano that he had too many piecesof equipment and too many employees for the amount of business carried.Mr. Arlow testified, in addition, that the 1957 income of Hayes was slightly higherthan the expense; that the 1958 income was slightly lower than the expense; and thatthe 1959 income was approximately the same as that for 1958.He had recommendedthat Hayes try to operate more efficiently.Although he testified that the percentageof Hayes' business was from 35 to 40 percent in the garment industry, it is clearthat he meant finished garments and was not including cut garments in cartons.Afterthe summer months of 1959 he recommended that Hayes use the shapeup, employonly when needed, and stop hiring unnecessary help.He suggested a seniority listwith those lowest in seniority to shapeup and testified that such a list was preparedby Hayes' office.Samuel Garrantano, the 37-year-old son of John Garrantano, herein referred toas Sam, testified that he had been in the business all his life and that he and his dadparticipated in everything.He is the secretary of the present corporation but was apartner previous thereto.Sam admitted giving a union card to an employee butaccording to him the card had been left in his office for an individual who was absentand that when he gave the card to the employee he told him that he did not carewhether or not it was signed.Although he could relate exactly what he told theindividual, he could not identify the person.He denied the testimony of Leo Can-non (which will be developed later); he testified to a meeting with Ciampi withrespect to the reinstatement of Guarino wherein Ciampi said that Local 560 did notwant Guarino in it as they had lots of men out of work and the books were noteasily gotten.He testified that Hayes' Exhibit No. 1 was an accurate seniority listof the Company but could not remember when it was made up although he didtestify later on in the hearing that the list ". . . may have been [made prior to thesettlement in October 2, 1959]."The testimony of Sam Garrantano with respectto the seniority list is as follows:Q. Can you tell us approximately when this exhibit was prepared?A. I don't remember the date. I remember my dad asking me to make oneand I set down with the books.9 John Garrantano testified that it was his signature on those affidavits but that muchof the matter therein was not what he had told the Board employee who wrote it downbefore John Garrantano signed itHe testified that he could not read and that the state-ments at the end of the affidavits saying, "I have read the foregoing and it is true" werefalse.As he did read some matter into the record I find he not only can read but he liedin denying the affidavits. I do not credit John Garrantano unless uncontradictedHe isa felon, having been convicted of a crime in which he was sentenced to 3 years in theState penitentiary and his testimony was most unconvincing to me.9 The record does not disclose that McCormick ever carried more than 700 dresses perload 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. And the copy which you have furnishedis an identicalcopy of the listwhich youmade at that time?[Emphasis supplied.]A. Yes,it isthe copy.Q. Taken fromyour files?A. Yes.Then later,on cross-examination,Sam testified as followswith respect to thesame list:Q.Who prepared this list?A. Someone inmy office.Q. Do you know who?A.Well, eitherone of the two girls.I am not sure which one.Q.When wasthis prepared?A. This listwas prepared, ,l thinkI am not sure,prior to the shape.Thisis an exampleof whyI do not credit the testimony of Sam Garrantano unlessit iswhollyuncontradicted,or unless it can be treated as an admission against in-terest.In additionto the abovereversal in testimonyhe wasinconsistent and evasive.He gave me the impression of being more interested in attemptingto outsmart thequestioner than in attemptingto divulge any truthfulanswers to questions.Althoughthe ostensiblepurpose ofthe seniority list was to use those with less seniority in theshapeup,he did not follow that system in the shapeup as he usedJoseph Scudillo, whowas number nine in seniority,having first been employedin 1952.Also itis interesting to note thatthe contract with Local 102 provideda method tosharework,yet rather than follow the contract,the so-called"senioritylist"wasprepared for use.Article16 in the contractwith Local 102 calls for work beingsplitup and dividedequally aspossible in caseof lack of work.Sam admitted, how-ever, that he didnot split upthe workand that the shapeup was used for nonunionmen.He testified as followswithrespect to this, "I didn'tmake these 102 men split[work] becauseI had workfor them,these 102 men.""My 102 mennever losttime.""Also, they [560men] never lost time."With respectto vacations, the parties stipulated that Al Guarino receivedno vaca-tion pay for the year 1959 and that Monteleonereceived5 days'vacationpay.How-everthe vacation provisions in the contractsare that Local102 men receive 2 weeks'vacation or 10 working days after 1 year of employmentand that 560 men get 15days'vacationif they have worked 235 dayswithin theyearly qualifyingperiod.No additional evidence on this point was adduced.Respondent had a witness to testify to the ease in joiningLocal 560.This waswitnessVincent Torontowho testifiedthat although he was a previous bookholderin Local 560he secured a newbook bytalkingto Ciampi without help from JohnGarrantano.At the timehe got the new book onAugust 17, 1959, he received araise although he continued doing the samejob.At thepresent time he is making$100 a weekdriving atrailertruckand, although he is entitledto $107,he saidhe is satisfiedwith hispresent job and is not going to ask for the difference in pay.He testified that he had not discussed his testimonywithRespondent's attorney orwitheither JohnGarrantanoor Sam Garrantanoor with his brother, Joseph Toronto,prior to the case.He testified that in the past he would leave Hayes and strike outon business for himselfbut when broke wouldalways returnto Hayes.I find himto be a prejudiced witnesson behalfof Respondent.Based upon his demeanor and'a review of his testimony,I do notcredit him for anymaterial matter unless he isuncontradicted.But I do credit his statement that when he joinedLocal 560 hereceivedmore money for doing the same workthat hehad been doing prior thereto.F. The case of Tom MonteleoneMonteleone came to work at Hayes as a truckdriver in the spring of 1958.Hetrucked general commodities,the same type of materials carried by members ofLocal 560.His weekly wage was $85.After 4 or 5 months with Hayes he toldJohn Garrantano that he would like to join Local 560 for the reason,basically, ofhospitalization.John Garrantano told him,"Don't worry about it you'll do allright."Nothing at this conversation was said about Local 102. Some 4 or Smonths later,Monteleone again asked to join Local 560.The third time he askedwas in August 1959,and John Garrantano at that time told him he would talk toCiampi when the latter returned from vacation.Just before Labor Day in 1959,John Garrantano told Monteleone that a delegate from 560 and the delegate from102 and a man from the Labor Board were going to be there on a Tuesday or aWednesday and those that did not have books would not go to work.Monteleonetold him that he wanted to join and John Garrantano said,"Then you better get inthe Union right away.Join the 102 and this way you will be kept working."Monte- HAYES EXPRESS421leonetold him that he wanted to go into 560 but in reply John Garrantano toldhim, "You join 102. This is going to be 102 here. I am going to have nothing but102 in this place."Monteleone testified that he explained to John Garrantano thathe could not understand the expense of buying a union book and paying dues inorder to get a cut in pay from $85 a week to $82 a week. After John GarrantanotoldMonteleone that he could not get a book in 560, Monteleone said to him,"Suppose I try? Supposing I go and see if I can get a book?"He replied, "Itwouldn't do you any good.You can't get a book."According to Monteleone'stestimony:Q.What, if anything did Mr. Hayes [John Garrantano] say would happenif you did get a book?A. "Anybody that gets a 560 book without my say so doesn't work here."On Thursday, October 1, 1959, Monteleone arrived back at the office from hisregular route after 6 o'clock.He pulled his truck onto the sidewalk without backingit inand walked to the office.His foreman asked him to backin histruck but hetold him he did not want to backit inas he got paid only to 6 o'clock.However,he did back in the truck after John Garrantano ordered him to do so. John Gar-rantano told him to quit if he did not like it and Monteleone told him to fire him.Further, according to the credited testimony of Monteleone, John Garrantano- tookhis arm and said, "Listen, you.you, I know you are trying to get the guys togo around the corner, to talk to them, to take them to the Labor Board."Monte-leone then went into the office with John Garrantano and said, "John, if you are aman, you'll bring the man to me who told you I talked to anybody to go to the LaborBoard."Monteleone said,"He [John]came around the counter,dug his nailsbehind my neck, grabbed me by the seat of the pants, and rushed me to the door . .and said,'I amgoingto cancel my vacation in Florida.I'llget a baseball bat and I71break every . . . bone in your body. I'll straighten all you guys out around here.'So I went home." The next morning he came to work and performed as usual with-nothing happening out of the ordinary.The following Monday morning, October5, 1959, Monteleone came to work to find the shapeup.Monteleone credibly testi-fied that John Garrantano said to Sam,"'I am going to make a new deal today,' andlet everybody go in, except me, Al Guarino, Joey Toronto, Joe Scudillo out on thesidewalk, and he hired.. .a new fellow that morning [James Pecoraro]."Lateron that morning Monteleone did get work.He had been outside about 5 minutes orso when John Garrantano came out and said"Go ahead,Tom, you go in." Ap-pendix C discloses that Monteleone received a full week's work on the week endingOctober 2, 2 days' work for each of the following 3 weeks, and 1 day's work for theweek ending October 30. Following this he did not report for work.Monteleonecorroborated the testimony of Guarino with respect to the October 13 meeting heldby Ciampi and the statement by John Garrantano at that meeting with respect toboth Guarino and Monteleone.And he corroborated Guarino in a statement thatJohn Garrantano said that both Guarino and Monteleone would receive only 1day of work a week thereafter.Monteleone further testified that John Garrantanoput his arm around him and told Ciampi, "If [Monteleone] would keep his mouthshut and do what I tell him, he can do all right."Monteleone admitted the fight with Guarino and admitted the aid he receivedfrom John Garrantano is settling the charges filed by Guarino.He also testified thatJohn Garrantano was not in the habit of using profanity but did so when he hadthe argument with Monteleone.I credit Monteleone with respect to the above testimony.He was a forthrightwitness and appeared to be willing to tell of the facts regardless of whether theywere favorable or unfavorable to his case.Undoubtedly he was hotheaded as wasGuarino and the Garrantanos.His story is consistent with that of Guarino andwith the events as related by other witnesses for the General Counsel.As the discrimination case of Monteleone depends upon why Hayes had the shape-up, Hayes' defense is the same as for the case of Guarino.The defense of Hayesand Local 102 to the contract charges will be dealt with later.G. Corroborating evidence and independent evidence of8(a)(2)violationTestimony of Leo Cannon:10Leo Cannon was a nonunion driver hired originallyin 1954.He was making $90 a week. He never had to shape up but testified that10Leo Cannon, and other employees, are credited unless specifically discredited by me.All these witnesses with the exception of the Charging Parties and the Respondents weresequestered during the trial of the case at the request of the Respondent.Their stories 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither Sam or John Garrantano told him that Monteleone and Guarino were thereason they were having all this "trouble," referring to the shapeup.Cannonattempted to get into Local 560 several times by first asking John Garrantano andthen asking the shop steward who told him "it was OK if the boss said it was OK."He testified that he was doing the same work as members of Local 560 but was get-ting less money.Accordingly he wanted to join 560.At one time, the shop stewardfor 560 complained to Sam Garrantano that he was being pestered by Cannon aboutjoining Local 560, whereupon Sam told Cannon to leave the steward alone, "thathe doesn't have nothing to do with it."This latter conversation happened in March1959.In September 1959 Cannon again asked about joining Local 560 in front ofboth John and Sam Garrantano and they started arguing with him. Sam told himhe had better keep his mouth shut, otherwise he would be looking for a job. JohnGarrantano then called him into the office and told him he could get him a Local 102book if he wanted to join Local 102.Testimony of John Smiraldi:Smiraldi, a member of Local 560, was a driverhaving been first hired in 1947.He made $97.80 a week. He testified that he truckedall kinds of freight and even delivered in the garment center.He saw the menshaping up but he himself was never asked to do so.He said that Leo Cannontrucked the same kind of articles that he did.And that Al Guarino did the samething.The testimony of Joseph Lascari:Lascari was a driver-member of Local 102,having first been hired in 1953.His salary was $82.50 a week.He carried the sametype of cargo that members of Local 560 carried.Either John or Sam Garrantanotold him that he had to join Local 102. Local 102 was the only union "open."Hedid not understand why it was that he had to do Local 560 work for Local 102 pay.He was not permitted to attend the meeting held on October 13 for members ofLocal 560.He had neverseena meeting held by Local 102 and the first timethat he ever saw the business agent for Local 102 was at the date of the hearingThe testimony of Joseph Toronto:Toronto was a nonunion driver helper originallyhired in 1956.He made $80 a week. He was in the shapeup but had not worked forthe RespondentsinceOctober 10, 1959.His reason for leaving was "lack of work."He trucked all kinds of commodities. John Garrantano asked him to join Local102 but he replied that he did not want to join Local 102, as he would rather be amember of Local 560. John Garrantano told him that little by little he was goingto get rid of freight and just have garment trucks and Local 102.He had neverheard of a shapeup until the Monday morning on which it was started.He testi-fied that John Garrantano told him if he wanted to join Local 560 he could do it onhis own but in time to come he would have to shapeup. About a week after thisconversation, the shapeup started.The testimony of Fred Cannon:Fred Cannon was a nonunion helper originallyemployed in 1953.He made $78.90 a week. He was formerly a member of Local560.In March 1960, the business agent of Local 102 told him he had to join 102or otherwise he would be unemployed and he would pull the men out of the garage.Afterward Sam Garrantano told him that he was required by law to give FredCannon a card and that he was supposed to join Local 102.He works more ontrucks driven by members of Local 560 than on trucks driven by members of Local102.He attended the meeting on October 13 held for members of Local 560.Testimony of John McCormick:John McCormick is a driver-member of Local102 originally employed in 1954.He made $83.50 a week.He joined 102 afterJohn Garrantano had told him some 6 months after he had started his employmentthat although they carried dress goods none of the drivers were in Local 102, andthe Union was after him to get men to join. Thereupon he agreed that as long ashe had to he would join Local 102. In all the time he had worked there, he hadonly seen the business agent of 102 once or twice at the plant.There was no shopsteward for Local 102.He testified that the shapeups stopped when Monteleoneand Guarino quit coming aroundHe testified that the Respondent needed helpafterMonteleone and Guarino had left.He started hauling general commoditiesalong with his dresses a year or two ago.Only two of the trucks were equipped withracks for dresses.His was one of the trucks.He never saw a Local 102 contractand nobody had even told him that they had read it.Paladmo was a driver-member of Local 102 orig-inally hired in 1957.He made $82 a week. Although he was handling the worknormally done by both members of 102 and 560, he was called into the office inthe month of August 1959 and handed two cards to sign and he signed them, therebyjoining Local 102.He testified that had be had his choice he would have joinedare consistent, their demeanor was good, and they appeared to be forthright witnesseswho should be credited on the material facts HAYES EXPRESS423Local 560 inasmuch as he would get more money and more benefits.He alsotestified there was no falling off of the work in July 1959. John Garrantano wasthe one that gave him the cards to be signed.He asked about the initiation feeand was told "don't worry about the initiation. I'll pay it and you pay me so muchevery week."He further testified credibly that he went to John Garrantano andasked him if he could get into Local 560. John Garrantano kept telling him, "Well,look, in a couple of weeks, in 2 or 3 weeks, in a month or so, like that." There wasno Local 102 member present when John Garrantano gave him the two cards tosign.The business agent for Local 102 asked him to be the representative at thegarage and was going to give him a copy of the contract but as of 2 or 3 weeks priorto the hearing he had not received confirmation of this.Al Guarino had told himthat the union agent at Local 560 had told Guarino that he had to get clearancethrough the boss."The testimony of Robert Guerriero:Guerriero was a driver and a member of Local560, having first been employed in 1956.His salary was $97.80 a week.He joinedLocal 560 about a year after he was employed and believed that John Garrantanogave him the membership application.He trucks everything that he is told to carry.He credibly testified that members of both Local 560 and Local 102 carried the samefreight at one time or another.He corroborates the testimony of both Guarinoand Monteleone with respect to the visit by Paul Ciampi at the plant on October 13,and the fact that he talked about the timeclock and overtime.As stated earlier, John Garrantano specifically denied much of the foregoing testi-mony.However, he is not credited as against the above witnesses.Business Agent Neuman of Local 102 admitted telling nonunion employee FredCannon, in March 1960, ". . . you must loin our union."H. The contentions of Respondent Local 102The Respondent Local 102 moved to dismiss the complaint at the close of theGeneral Counsel's case and in its brief reiterates this motion. It admits in itsanswer that it entered into the collective-bargaining agreement with the Associationand enforced it with regard to Hayes but denied that it had ever been maintainedand enforced with regard toallof Hayes' employees and it denies that any agree-ment, practice, or understanding whatsoever ever existed among Hayes, 102, and560 with regard to maintaining the two collective agreements It denies that the 102agreement was maintained in the unit inappropriate for collective bargaining. Itdenies also that any dues or any moneys were improperly checked off and paid overto Local 102 or that any unfair labor practices were committed by 102. It arguesthat from the inception of the first contract the employer Hayes had with Local 560,itwas the clear intent of the Garrantanos to limit membership in Local 560 to a unitcomposed of drivers and helpers carrying nongarment cargo and to include garmentdrivers and helpers in the unit covered by the 102 contract.That the employeeswere aware of this division and that evidence such as reasonably permanent assign-ment of routes and special skills in the performance of hauling dresses tended tosupport the intent of the parties.Also that two separate I.C.C. certificates had tobe obtained-one for the shipment of garments and the other for the shipment ofgeneral freight as different tariff schedules applied.There was no evidence of anyagreement, practice, or understanding with regard to maintaining the two contracts,and no testimony to show an agreement or practice by and between Local 102 andLocal 560 or any conclusive agreement among the three parties and it is clear fromthe testimony that no pressure was brought by Local 102 against Hayes' employeesto join it nor did it in any way threaten them with loss of employment if they didnot join.The motion to dismiss is denied.The three main points in the argument in the brief of Respondent Local 102 is(1) that the Board is without power to declare the contract between 102 and Hayesa nullity since the Association, a party to the agreement, is not a party to the pro-ceeding.(2) That in any event the General Counsel cannot prevail in this proceed-ing since the units described in the Local 102 and the Local 560 contracts are mutu-ally exclusive and the unit describe in the Local 102 contract is appropriate as toHayes.And as to (3) there is no proof that Local 102 was not a representative ofHayes' employees entitled to consummate a union-security agreement.li Itmight appear from a cursory reading of the record that Paladino gave contra-dictory testimony with respect to whether or not lie ever asked John Carrantano if liecould see to it that he could get into Local 560However, I find that the witness wasreferring to several occasions when he talked with the boss. On one, at least, lie did notask him about Local 560 because at that time he did not want to press him, being gratefulto get into any union for the purposes of hospitalization. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is noted that although the Association did not make a formal appearance, thefollowing officers and directors of it offered testimony at the hearing. John Gar-rantano was a member of its board of governors. Barney Shapiro, its president, didnot testifyin personbut his testimony was stipulated to and Henry Greenberg wasits secretary.I.Concluding findingsIt is clearfrom the credited testimony of the employees and fromadmissions ofthe Garrantanos that there were no distinctions in duties between drivers regardlessof union membership.Likewise, there were no distinctions between trailer driversor between helpers based on union membership.It is also clear from a reading of the contracts that each one had an exclusiverecognition clause for the same group of employees.Thus the Local 102 contractstated ' he bargaining unit to bealldrivers and helpers employed by the Associationmembersmaking anexception only with respect to members of another association.In this latter exception the contract carefully limits the unit to employees whohandled or transported ladies' garments and related goods.Had this been thedesire of the parties with respect to employees of members of the Association inissue, it obviously could have been spelled out likewise.Accordingly the partiesto the Local 102 contract are bound by the unambiguous terms as written.Bothcontracts, being exclusive, cannot cover the same unit.Accordingly, the units areinappropriate as they could not exist together.As each contract had a union-security clauseand asthe unit is inappropriate, the union security clause of eachis invalidnot havingsatisfied the condition precedent in the proviso to Section 8(a)(3)of the Act which says,interalia, the unitmust be an appropriate unit.The law is well settled that the execution, maintenance, and/or enforcement ofan illegal union-securityclause violates Section 8(a)(1), (2), and (3) and8(b) (1) (A) and (2) of the Act. Obviously, as these clauses were in existence theywere being maintained. It is unnecessary to decide whether the contracts wereillegalwhen executed or whether their enforcement was illegal.However, I findcredible evidence that establishes the fact that either the Local 102 contract wasbeing enforced or Hayes was independently illegally assisting Local 102.Thusfor example, Leo Cannon was told by John Garrantano that he could get him aLocal 102 book. Joseph Toronto was asked by John Garrantano to join Local 102and told that only Local 102 would remain in the operations of Hayes.FredCannon was told by the business agent of Local 102, Neuman, that he had tojoin 102 or be unemployed; Neuman admitted telling Fred Cannon, ". . . you 'mustjoin our union," and Sam Garrantano gave him a Local 102 card and told him hewas supposed to join it.And finally, Frank Paladino was called into Hayes' officewhere John Garrantano handed him two cards to sign which he did therebybecoming a member of Local 102. These instances interfere with the rights ofan employee to freely join or not join a union of his own choice and accordinglyalso violateSection 8(a) (1) of the Act.As to the individualcasesof Guarino and Monteleone, the evidence clearly estab-lishes that Guarino was laid off or discharged on July 29 because of his attemptsto join Local 560.This violated Section 8(a)(3) of the Act.The defenses put upby Hayes are clearly pretexts.It isnoteworthy that it was immediately 'after pro-testing to Guarino that he was the only person that went up to Local 560 anddemanded a book, that John Garrantano told him there was no work for him. Thereason given by Hayes for the layoff on July 29 was that business was bad. Butithad been bad for so many years there is no reason for Hayes' precipitous actionexcept Guarino's activities in trying to get a Local 560 book. John Garrantanoeven admitted he would have kept Guarino on if it were not for the frictioncaused by the fight. It is obvious then that the reason for the layoff wasnotlackof work.Other reasons for the layoff, not told Guarino at the time, were, respec-tively, a fight which occurred a week or more earlier causing friction among theemployees, he had several accidents, and he lost some goods.With respect to thelast two reasons, Guarino had never been warned, in fact nothing was done to himat the time of the occurrences.As to the fight and the friction among employees,the fight was old, it had been broken up without any warnings, and in fact the law-suit involving it had been settled by John Garrantano with no apparent ill will.Asthese drivers worked generally on their own, there can be no merit to the defensethat Guarino was laid off because of friction between himself and others.Further,the fact that the fight was not discussed with Guarino when he was laid off is proofit had nothing to do with the layoff, and Monteleone, the only one who actually didallthe fighting, was not laid off.Guarino filed a charge relating to the layoff which charge was settled informallyby Hayes agreeing to take Guarino back to work and to pay him a specified sum of HAYES EXPRESS425money as backpay.When Guarino attempted to come back to work he was metwith the shapeup.Now with respect to the alleged discrimination of the shapeup,Guarino andMonteleone can be treated together.It seems clear from the credited evidence that Monteleone's efforts to join Local560 and his refusal to join Local 102, although urged to do so by John Garrantano,incurred the displeasure of the Gariantanos and culminated in his being placedon the shapeup with Guarino.I find the shapeup started on October 5, 1959,because Guarino was coming back to work at that time in accordance with thesettlement agreement.By this time, Monteleone'sactivities had come to a headand he too was put in the shapeup.Sam Garrantano voiced the reason why otherswere in the shapeup.It is simply that they were not members of either union. Thefact that the Cannon brothers were nonunion employees and were not on 'theshapeup does not disprove this hypothesis. Joe Scudillo,who outranked even theCannons in seniority,had to shape up but it is clear that he received much more workthan either Guarino or Monteleone.Finally the shapeup ended when Guarino quitcoming in daily for his 1 day's work per week.Joseph Toronto was warned a week earlier that he would have to shape up whenhe told John Garrantano he wanted to joint Local 560 and not Local 102.Hequickly tired of the discrimination against him by the shapeup and quit reportingto work. I find this as well as the cases of Guarino and Monteleone to be con-structive discharges and violative of Section 8(a) (3) and (1).12I find the shapeup of Scudillo to be discriminatory based as it was, according tothe admission of Sam Garrantano,because he was a nonunion member and henceviolative of Section 8(a) (3) and(1).The shapeup,in light of the entire record, wasno more than an ill-concealed subterfuge on Hayes' part designed to discriminateagainst these employees.Although I have found no evidence to substantiate Hayes'claim that the shapeup was for economic reasons, the inclusions therein of employeePecoraro is not discriminatory.He could only have been rehired the first week ofthe shapeup because someone was needed in the business and Hayes did not wantGuarino or Monteleone to get much work.No evidence has been adduced by theGeneral Counsel that but for the discrimination practiced against Guarino andMonteleone,Pecoraro would have received more work or any work.Rather, itappears that the only reason he got the work he did get was because of the discrimi-nation.It is noteworthy that his work ceased with Guarino's.The Discrimination in Rates of PayI find from the admissions and other credible evidence set out above,that varia-tions in rates of pay were contingent upon the individual's union affiliation or lackof affiliation.This violates the Actas it is well settledthatdisparate wagetreatmentof employees based solely upon union membership violates Section 8(a)(3) and(1) of the Act.(See RadioOfficers' Unionet a!. (A.H. Bull Steamship Company),347 U.S. 17,46;Northeast Coastal,Inc.,124 NLRB 441.Accordingly,not only did Hayes violate Section 8(a)(3) and (1)by not payingits nonunion employees the same wages it paid membersof Local560, but it violatedSection 8(a) (3) and(1) by not paying membersof Local 102what it paid membersof Local 560.All employees in the unit did the same work.As it has been shownthatHayes illegally assistedLocal 102 inviolation of Section 8(a)(2), Hayescannot seek refuge in its contractwith Local 102.Likewiseany variation in vaca-tion benefits between employees based upon union membership would violate Section8(a)(3) and(1) of theAct.However,as this point was not in the complaint andwas not litigated I make no findings as to it.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof Respondent Hayes and RespondentLocal 102set forth in sectionIII, above,occurring in connection with the operations of Respondent Hayes de-scribed in section I,above, have a close, intimate,and substantial relation to trade,traffic,and commerce among the several States, and tend to lead to labor disputesobstructing commerce and the free flow of commerce.'Although Joseph Toronto was not specifically named In the complaint, I find theparties litigated the issue.He was threatened he would have to shape up when he toldJohn Garrantano he wanted to join Local 560 and not Local 102 I further find thatJohn Garrantano's attempts to block membership In Local 560 violates Section 8(a) (1)of the Act. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYIwill recommend the usual remedy making whole those employees who receivedless wages because they were nonmembers of Local 560 than members of Local 560received, by ordering Respondent Hayes to pay them the difference in the wagesfrom March 21, 1959 (6 months prior to filing the second amended charge on Sep-tember 21, 1959, in Case No. 22-CA-467).Additionally, since I have found that Respondent Hayes discriminated againstAlfonso A. Guarino in violation of Section 8(a)(3) since July 29, 1959, 1 willrecommend that it make him whole for any loss of pay suffered by reason of thediscrimination by payment of a sum of money to him equal to that which he wouldhave earned as wages from the date of discrimination to the date of his testimony inwhich he stated his desire not to be reinstated, less his net earnings during suchperiod including any settlement money, the loss to be computed on a quarterly basisin accordance with the formula adopted by the Board in F. W.Woolworth Company,90 NLRB 289.Since I have found that Respondent Hayes discriminated against Joseph Torontoand Thomas Monteleone in violation of Section 8(a)(3) by placing them on theshapeup. and giving them less work than formerly and by virtue of the fact that itconstructively discharged them thereafter, it will be recommended that RespondentHayes offer said Joseph Toronto and Thomas Monteleone immediate and full re-instatement to their former or substantially equivalent positions, respectively, with-out prejudice to their seniority or other rights or privileges. It further will berecommended that Respondent Hayes make whole said employees for any loss ofpay suffered by reason of the discrimination by payment of a sum of money to themequal to that which they would have earned as wages from October 2, 1959, to thedate of reinstatement,less their net earnings during such period, the loss of pay tobe computed on a quarterly basis in accordance with the formula adopted by theBoard in F.W. Woolworth Company, supra.As it has been shown that the contract between Hayes and Local 102 contains anillegal union-security clause inasmuch as the unit therein was inappropriate over-lapping, as it did, with the unit in the Local 560 contract, I shall recommend thatRespondents Hayes and Local 102 be ordered to refrain from executing, maintaining,performing, enforcing, or otherwise giving effect to the contract.As active illegalassistance in violation of Section 8(a) (2) was likewise shown, the remedy ordinarilyused is to order recognition to cease until certified by the Board following anelection.Local 102 contends the Board has no power to declare the contract with Local102 a nullity since the association, being a party to the agreement, is not a party tothe proceeding.The General Counsel, however, argues that the case ofN.L.R.B. v. Sterling Furni-tureCompany, et al.,202 F. 2d 41 (C.A. 9), relied upon by Local 102, can bedistinguished from this case on its facts. I agree with the contention of the GeneralCounsel.In theSterlingcase, the association was permitted to intervene upon its motion andyet the remedy was improperly, said the court, drawn only against the individualmember of the association.Here the association did not seek to intervene to protectits rights yet the record clearly shows it had knowledge of the proceedings throughJohn Garrantano, a member of its board of governors, and through its president,Barney Shapiro, whose testimony was subject to a stipulation, and through its secre-tary,Henry Greenberg, who testified at the hearing. It is clear that here the associ-ation did not care if Hays broke off from it, and Hayes did this very thing byentering into the exclusive contract with Local 560 covering the identical unit that wasin the Local 102 contract.Furthermore, I reject the contention that I cannot require Hayes and Local 102to cease and desist in their contract where the association is not a party to this pro-ceeding and was not formally notified of the charges hereinThis contract is in itselfa continuing means of thwarting the policy of the Act(National Licorice Companyv.N.L R B.,309 U.S. 350).The policy of the act cannot be made effective withoutan order which will result in cessation of the practices which I have found unlawfuland which are embodied in this contract.As I am only concerned with rights whichare concomitant to the Act's public policy, I do not here pass upon any private rightsarising upon or derived from the contract. Private rights between Local 102 and theassociation is a matter for appropriate future proceedings with which I am not con-cerned.But, insofar as such private rights may be inconsistent with the public policyof the United States as announced in the Act, that public policy must prevail HAYES EXPRESS427(International Brotherhood of Teamsters, etc., Local 179,1,10NLRB 287, 288-290;cf.N.L.R.B. v. Express Publishing Co.,312 US. 426, 436-437.Also seeUnitedAssociation of Journeymen & Apprentices of Plumbing and Pipefitting Industry ofthe United States and Canada, Local 231, AFL-CIO (J. S. Brown-E. F. Olds Plumb-mg & Heating Corporation),115NLRB 594, 598-599).Additionally, I shallrecommend an appropriate remedy to correct the unlawful exaction of dues andassessments(J. J.White, Inc.,111 NLRB 1126, 1129). For example, the businessagent of Local 102, Neuman, admitted that he enforced the contract by asking em-ployee Fred Cannon to join Local 102 and Sam Garrantano gave Fred Cannon aLocal 102 card and told him he was supposed to join it.Dues collected from em-ployees constitute a price coerced from them for the purpose of supporting andmaintaining Local 102 which Respondent Hayes had assisted in violation of the ActAssisted labor organizations thwart bona fide representation. (SeeVirginia Electricand Power Company v. N.L R.B.,319 U.S. 533, 539; alsoN.L.R.B. v. BaltimoreTransit Company, et al.,140 F. 2d 51, 58 (C.A. 4).)Since there is evidence of active assistance of Local 102, I will recommend theBrown-Olds13 remedy requested by the General Counsel.As union dues, initiationfees, assessments, and other moneys have been paid Local 102 in accordance withthe illegal contract, I will recommend that Local 102 refund to Hayes' employeesthe initiation fees, dues, assessments, and other moneys paid by them since Sep-tember 11, 1959 (6 months prior to the filing of the charge in Case No. 22-CB-265),and that Hayes refund to its employees similar type moneys paid by them fromFebruary 3, 1959 (6 months prior to August 3, 1959, when the charge in Case No.22-CA-467 was filed) until September 11, 1959. (SeeSoutheastern Plate GlassCompany, a Division of Automobile Glass Company, Inc., etal.,129 NLRB 412particularly footnote 5 therein.Decided October 25, 1960.)I shall further recommend that Respondent Local 102 be ordered to notify allof Hayes' employees from whom it had unlawfully collected such dues and assess-ments that it is making reimbursement pursuant to the recommendation of a TrialExaminer, and that it will not hereafter require union membership as a condition ofemployment, except in accordance with the provisions of Section 8(a)(3) of theAct.The contract with Local 560 is involved in the above-mentioned settlement agree-ment in this proceeding and accordingly will not be included in the remedy proposedherein.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent Hayes is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondent Local 102 and Respondent Local 560 are labor organizations with-in the meaning of Section 2(5) of the Act.3.By discriminating with respect to the payment of wages based upon lack ofmembership in Local 560, Respondent Hayes has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) and (3) of the Act.4.By discriminating in regard to the hire and tenure of employment of Alfonso A.Guarino, Thomas Monteleone, and Joseph Toronto, the Respondent Hayes hasfurther engaged in unfair labor practices within the meaning of Section 8 (a) (1) and(3) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent Hayes has engagedin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.6By maintaining in effect an agreement which makes union membership a condi-tion of employment and requires payment of dues and assessments as a condition ofemployment without meeting the requirements of Section 8(a)(3) of the Act,Respondents Hayes and Local 102 have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(1), (2), and (3) and 8(b)(1)(A) and(2) of the Act, respectively._7.By assisting Respondent Local 102, Respondent Hayes has engaged in unfairlabor practices within the meaning of Section 8(a) (2) of the Act.8.The aforesaid unfair labor practices are unfair labor practices. within the mean-ing of Section 2(6) and (7) of the Act.(Recommendations omitted from publication.]isibid. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BHAYES'EMPLOYEESUnionEmployeenameJobOriginalhireWeeklypayEmployedat hearingComments560 ----Michael DeSanto_____DT1929$107 00Yes-------102 ....Anthony Gallo______h193575 00Yes ------560 ----James Nicosia_________Dd1940100 00Yes-------660 ----Vincent Toronto______Dd1943100 00Yes-------560 ----John Snuraldi_________D194797 80Yes-------560 ----Anthony Catanzaro___D195097 80Yes-------560 ----Harry Jackson, Sr_____D195097 80Yes_______Harry Jackson, Jr-----D1951_Left few months after October1959None-Joseph Scudllo_______DT1952[617] 90 00Yes_-_____[428] 85 00Do__Fred Cannon.-_-____h195378 90Yes______102-_.Joseph Laseari___--__D195382 50YesNone..Leo Cannon---____-_D195490 00Yes [846]-560__Albert Portella - _ _ - _DT1954107 00No-_ _ _ _ _ _Left December 1959.102____John McCormick-____D195483 50Yes____-__560____Robert Guerriero_----_D195697 80Yes [848]_102___Frank Cassie__-_-_-___D195682 00Yes_-_____None.Joseph Toronto_______Dh195680 00No__---___Worked to Oct. 10, 1959, mshapeup.102____Frank Paladmo_-_____D195782 00Yes560___-Charles Guarmo______h195789 72Yes_______Pay jumped from $80 inweek of 8/17/59 when hebecame member of 560 [735].102-___Albert Falcon--------h195775 00Yes [846]_None-Thomas MonteleoneD195885 00No__-_-___Do__Alfonso Guarino______D195880 00No-_______102____Anthony LoDico______D195982.00Yes [847]__$75 m October 1959.NoneJames Pecoraro-------D1940________________________Came back 10/7/59 but leftafter 12/11/59 in shapeup.102 ----Wm. Palladino ___________________________________________Worked 8/3/59 to 9/22/59NoTE.-D=driver, T=trailer; d=dispatcher; h=helper.Bracketed matter denotestranscript pageAPPENDIX CHOURS OF WORK ANDPAY OF SixEMPLOYEES BY STIPULATION OF PARTIESWeekJoe ScudilloTony LoDico iPecoraroMonteleoneJ.TorontoA. Guarinoending-HoursPayHoursPayHoursPayHoursPayHoursPayHoursPay10/2/59 --------40$8540$75NoneNone40$8540$85NoneNone10/9/59 --------9 1685407516$2816342 16808$1610/16/59 -------248 51407524421634326481610/23/59 .......(4)5140758141634163281610/30/59_______4085407524428171632163211/6/59 --------286836753670(6)-------NoneNone81611/13/59 -------245140754070_3211/20/59__-____408540753256____________________________163211/27/59_______16343267532675____________________________81612/4/59____-___245140752445____________________________81612/11/59-__-___408532602445____________________________81612/18/59-------40804075........................................................12/25/59-------3268532675--------------.---------- --------------------------------12/31/59 -------3268532675.......iLoDico was the only one of these employees who did not shapeup. He is put on this list as his seniorityis less than the others.9Both apparently got 3 days' vacation pay.6Did not report.3Record incorrectly says $15.6Clear overpayment.4Worked 20 hours, paid for 24.7 [Sic ]